The judgment of the court was pronounced by
Seidell, J.
The.plaintiff sues the defendant as maker of a promissory note, payable to the order of, and endorsed in blank by, one Howell. The petition contains the usual allegations, exhibiting the plaintiff as holder, in the ordinary course of business, before maturity.
The defendant’s answer exhibits no general denial, but a special plea to the effect that, holders of this note prior to plaintiff were well aware of a failure of the consideration for which the note was given, and of the existence of certain equities in favor of the maker against the payee. But the plea does not state that the plaintiff received the note with notice, or under suspicious circumstances.
At the trial the defendant offered evidence to show that a previous holder took the note, with knowledge of the failure of consideration. This evidence the court rejected. There was evidently no error in this rejection. If admitted it would not have affected the plaintiff, unless followed up by evidence of notice to the plaintiff of like matters, before he took the note. But such further evidence would not have been admissible under the pleadings. Judgment affirmed.